United States Court of Appeals
                                                Fifth Circuit
                                             F I L E D
   UNITED STATES COURT OF APPEALS              May 29, 2003
        FOR THE FIFTH CIRCUIT
                                         Charles R. Fulbruge III
                                                 Clerk

              02-60526
          Summary Calendar



       QAZI SHAHRYAR HAFIZ,

                                         Petitioner,

               VERSUS

JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                         Respondent.




              02-60527
          Summary Calendar



         GULNAHAR SHAHRYAR,

                                         Petitioner,

               VERSUS

JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                         Respondent.




              02-60528
          Summary Calendar



 QAZI MOHAMED SHAHANSHAH SHAHRYAR,

                                         Petitioner,
                                      VERSUS

                 JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                                                   Respondent.




                                   02-60529
                               Summary Calendar



                     QAZI MOHAMMAD SHAHZADA SHAHRYAR,

                                                                   Petitioner,

                                      VERSUS

                 JOHN ASHCROFT, U S ATTORNEY GENERAL,

                                                                   Respondent.


          Appeals from the United States District Court
               For the Board of Immigration Appeals
                            A93-247-601



Before DAVIS, DUHÉ, and DeMOSS, Circuit Judges.

PER CURIAM:1

      In these four cases we are asked to review whether 1) the

Board of Immigration Appeals erred in finding the Petitioner Hafiz

ineligible     for   asylum;    and   2)    whether   all   the   Petitioners’



  1
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
constitutional rights were violated in the timing of the filing of

these proceedings. There being substantial evidence to support the

Board’s findings and no reviewable issue concerning the timing of

these proceedings, we affirm.

                                          I.

      Petitioners, natives and citizens of Bangladesh, remained in

the United States beyond the expiration date of their nonimmigrant

visas.     In    removal       proceedings         before   an    Immigration      Judge,

Petitioners      conceded      removability         and   Petitioner      Hafiz    sought

political asylum, withholding of removal, or, at the very least,

voluntary departure.           The consolidated cases are those of Hafiz’s

wife and two sons.2        The Immigration Judge denied the applications

for   asylum     and    withholding      of       removal   but   found    Petitioners

eligible for voluntary departure.                   Petitioners appeal denial of

the request      for    asylum    (not    withholding        of    removal)       and   the

procedural due process issue (discussed in Part IV).

      Petitioner Hafiz’s request for asylum was based on his alleged

fear for his life if he returned to Bangladesh.                           Although the

Immigration Judge found Hafiz to be credible, he held that the

facts    shown    did    not    entitle       him    to   asylum.      The    Board     of

Immigration      Appeals    affirmed      the       Immigration     Judge’s   decision

without opinion, making the Immigration Judge’s determination the


  2
      If the primary applicant is granted asylum, his wife and
children may also be granted asylum. 8 U.S.C. § 1158(b)(3)(2000).


                                              3
final agency decision to be reviewed by this Court.              Mikhael v.

INS, 115 F.3d 299, 302 (5th Cir. 1977).

                                  II.

     We review factual findings of the Board of Immigration Appeals

to determine whether they are supported by substantial evidence.

INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S. Ct. 812, 815, 117
L. Ed. 2d 38   (1992).   We   review    conclusions   of   law    de   novo.

Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir. 1996).             Once

an alien demonstrates eligibility for asylum, the decision to grant

asylum is within the discretion of the Attorney General.           8 U.S.C.

§ 1158(b)(i); Guevara-Flores v. INS, 786 F.2d 1242, 1250 (5th Cir.

1986), cert. denied, 480 U.S. 930, 107 S. Ct. 1565, 94 L. Ed. 2d 757

(1987); Castillo-Rodriguez v. INS, 929 F.2d 181, 184 (5th Cir.

1991).

                                 III.

     The Attorney General may confer asylum upon any “refugee,” who

is someone “unwilling to return to . . . [a] country because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”      8 U.S.C. § 1101(a)(42)(A).            The

“well-founded fear” standard has both a subjective and an objective

component, i.e., that the applicant actually fears persecution, and

that such fear is objectively reasonable. Lopez-Gomez v. Ashcroft,

263 F.3d 442, 445 (5th Cir. 2001).

     The objective element of well-founded fear is satisfied if “a

                                   4
reasonable person in [Hafiz’s] circumstances would fear persecution

if she were to be returned to her native country.” Guevara-Flores,
786 F.2d at 1249.    Hafiz’s fear is based on his membership in two

groups, the group of “returnees” whom he believes have been or will

be targeted by the Awami League, and the group of former officers

involved in the arrest or prosecution of Awami gang members who

committed crimes.    R. 96.

      The Immigration Judge found that Petitioner received a threat

in 1980 from members of the Awami League.        The Immigration Judge

found that Hafiz did not suffer past persecution, however, noting

that Hafiz had not been arrested, detained, or harmed in any way,

and that from 1982 to 1989, Hafiz was not threatened or harmed

while residing in Bangladesh.     R. 91, 95.

      Turning to the question of future persecution, the Immigration

Judge found no evidence3 of targeting of former military members

who were involved in the prosecution of Awami League members

accused   of   crimes.   The   court   noted   that   Hafiz   did   testify

  3
     The Immigration Judge properly noted that evidence could be
presented through either testimony or documentation. Contrary to
Hafiz’s contention, the Immigration Judge did not require that
corroborative documents be produced. R. at 94 (“[H]is testimony
may be sufficient if it is believable, consistent, and sufficiently
detailed.”); 96 (Evidence “may be presented . . . through
documentation or through the respondent’s testimony.”); 97-98 (“If
he cannot meet [his burden] by documentation he must be able to
give the Court specific examples of individuals and that would have
to be detailed with names, places, and times.”).
    The court’s remark that no documentation showed that an
individual such as Hafiz was being targeted, in context,
constituted part of the court’s conclusion that neither testimony
nor documentation met this part of Petitioner’s burden.

                                   5
generally that the group of former officers involved were being

targeted.    But    upon   questioning,      the   Petitioner   provided   no

specifics (such as names, places, or times), and referred the court

only to a document that did not substantiate the statement.           R. 96-

98.   The court held that, without evidence of past persecution,

Hafiz would have to show examples of individuals in his group

(former military members involved in the prosecution of Awami

League members accused of crimes) who had been targeted by the

Awami League.      R.   96-98.    The court therefore concluded that it

lacked evidence that individuals situated similarly to Hafiz have

been or will be targeted in the future.            R. 98.

      The court correctly exacted specifics as part of the burden of

proof:

      At a minimum [to show persecution], there must be some
      particularized connection between the feared persecution
      and the alien's race, religion, nationality or other
      listed characteristic. Demonstrating such a connection
      requires the alien to present “specific, detailed facts
      showing a good reason to fear that he or she will be
      singled out for persecution."

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994) (quoting Zulbeari

v. INS, 963 F.2d 999, 1000 (7th Cir.1992); see also Acewicz v. INS,

984 F.2d 1056, 1061 (9th Cir. 1993) (requiring presentation of

specific facts demonstrating either past persecution or a well-

founded fear of future persecution).

      Concerning    Hafiz’s      fear   of   return   to    Bangladesh,    the

Immigration Judge noted that Hafiz had remained in Bangladesh for

many years after receiving the 1980 threat.            The fact that Hafiz

                                        6
waited seven years after coming to the United States before seeking

political asylum lead the court to believe that Hafiz was not

serious about claiming asylum.

     Hafiz also complains that the Immigration Judge’s decision is

based on an incorrect burden of proof because the court required

him to     show   a   “clear   probability”    rather    than    a   “reasonable

probability” of persecution.          This contention misapprehends the

opinion.    The court correctly distinguished the burden for asylum

(“well     founded    fear”)   from   the     burden    for     withholding   of

removability (“clear probability” and “more likely than not”).                R.

94, 98.     See Faddoul 37 F.3d at 188 (explaining that the “clear

probability” of persecution necessary for withholding of removal

represents “a higher objective likelihood of persecution than the

‘well-founded fear’ standard”).

     Under the substantial evidence standard, we will not reverse

the Immigration Judge’s decision, because we do not find that the

evidence compels a contrary conclusion.          Elias-Zacharias, 502 U.S.

at 481 n.1, 483-84; Carbajal v. Gonzalez, 78 F.3d at 197.

                                      IV.

     Petitioners next contend that their due process and equal

protection rights were violated because they were precluded from

pursuing applications for suspension of deportation. They complain

that the INS’s delay in filing the proceedings against them until

after the effective date of IIRIRA (the Illegal Immigration Reform

and Immigrant Responsibility Act) meant that, because of the change

                                       7
in the law, they were placed in removal rather than deportation

proceedings. Since they were not placed in deportation proceedings

(as they would have been under the former law), Petitioners are

ineligible to file for suspension of deportation.

      Hafiz had presented himself to the INS before the effective

date of IIRIRA, requesting the INS to place him in proceedings to

determine his status.            Proceedings commence, however, when the INS

files a charging document with the immigration court.                        DeLeon-

Holguin v. Ashcroft, 253 F.3d 811, 815 (5th Cir. 2001).                         That

determinative event in the Petitioners’ cases occurred after the

change in the law.

      The INS’s decision when to commence proceedings is a matter

committed to its discretion, and thus not subject to judicial

review.    8 U.S.C. § 1252(g) ("no court shall have jurisdiction to

hear any cause or claim by or on behalf of any alien arising from

the   decision      or   action     by      the   Attorney   General   to   commence

proceedings, adjudicate cases, or execute removal orders against

any     alien");     see     Reno      v.   American-Arab     Anti-Discrimination

Committee, 525 U.S. 471, 487, 119 S. Ct. 936, 945, 192 L. Ed. 2d 940

(1999)(“Respondents' challenge to the Attorney General's decision

to ‘commence proceedings’ against them falls squarely within §

1252(g) . . . .“); Jimenez-Angeles v. Ashcroft, 291 F.3d at 594,

599 (9th Cir. 2002) (reading § 1252(g) as removing jurisdiction over

claim     that     the     INS   was     immediately     obligated     to   initiate

deportation proceedings against alien once she presented herself to

                                              8
the INS); see also Heckler v. Chaney, 470 U.S. 821, 831, 833, 105
S. Ct. 1649, 1655, 84 L. Ed. 2d 714 (1985) (agency decisions to

enforce through civil or criminal process unsuitable for judicial

review).

                               V.

     Substantial evidence supports the Immigration Judge’s denial

of Petitioners’ request for asylum.   No other issue presented is

subject to judicial review. Accordingly, the decision of the Board

is

     AFFIRMED.




                                9